DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                           JERRY LABEAN,

                              Appellant,

                                   v.

                  ELEMENTS RESTORATION, LLC,

                               Appellee.


                            No. 2D21-212



                         September 15, 2021

Appeal from the County Court for Hillsborough County; Lisa A.
Allen, Judge.

Scott M. Behren, Behren Law Firm, Weston, for Appellant.

No appearance for Appellee.


PER CURIAM.

     Affirmed.

LUCAS, SMITH, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.